     Case: 1:20-cv-00103 Document #: 22 Filed: 06/08/20 Page 1 of 6 PageID #:95




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

ANDRE CURRY,                                             )
                                                         )
                                        Plaintiff,       )      CASE NO. 20 C 103
                                                         )
v.                                                       )      Judge Martha M. Pacold
                                                         )
DON JUAN EDWARDS, et al.,                                )      Magistrate Judge Gabriel A. Fuentes
                                                         )
                                        Defendants.      )


                        DEFENDANTS’ JOINT MOTION TO DISMISS

        Defendants Shadi Asfour, Megan Pool, and William Doolin, by and through one of their

attorneys, Michele McGee, Assistant Corporation Counsel, and Defendant City of Chicago, by

and through its attorney, Mark A. Flessner, Corporation Counsel, move to dismiss Counts II

through XIV, inclusive, of Plaintiff’s complaint under Federal Rule of Civil Procedure 12(b)(6).

In support of this motion, Defendant states as follows.

                                         INTRODUCTION

        Plaintiff Andre Curry brings a litany of claims against two Chicago police officers that

arrested him on April 9, 2019, Shadi Asfour and Megan Pool, and their supervisor, Sgt. William

Doolin, all relating to that arrest. Against Pool, Plaintiff brings Illinois state law claims for False

Arrest and False Imprisonment [Count II]; and Malicious Prosecution [Count III]; and Federal

claims for Unreasonable Seizure [Count IV]; and Retaliatory Arrest [Count V]. These claims are

repeated in the same order against Asfour as Counts VI through IX, and against Doolin as

Counts X through XIII. Plaintiff also brings a respondeat superior claim against the City of

Chicago as Count XIV based on the state law claims brought against the named defendants.




                                                     1
      Case: 1:20-cv-00103 Document #: 22 Filed: 06/08/20 Page 2 of 6 PageID #:96




        Curry was arrested after allegedly hitting Defendant Don Juan Edwards, a Chicago

Transit Authority bus driver while on a CTA bus after Defendant Edwards confronted him about

not paying a fare. See Pl’s Compl. [ECF No. 1, Ex. A] at ¶¶ 5, 6, 16. None of the officers

witnessed the incident themselves; they were called to the scene by Defendant Edwards. See id.

at ¶ 15. When they arrived, Defendant Edwards told them that he had been hit by Curry and

signed a complaint for misdemeanor battery. See id. at ¶ 22. The officers then arrested Curry. See

id.

        Curry now complains that Defendant Edwards lied to Officers Asfour and Pool, and this

lie caused him to be arrested. But the officers had no reason to believe that Edwards was lying at

the time, so Defendant Edwards’ signed complaint constituted probable cause to arrest Plaintiff,

defeating all of his many claims.

                                        LEGAL STANDARD

        When considering motions brought pursuant to Rule 12(b)(6), all well-pleaded

allegations within the complaint are read in the light most favorable to the plaintiff and presumed

true. Lavalais v. Village of Melrose Park, 734 F.3d 629, 632 (7th Cir. 2013). This presumption

is not extended to “legal conclusions, or threadbare recitals of a cause of action, supported by

mere conclusory statements.” Alam v. Miller Brewing Co., 709 F.3d 662, 666 (7th Cir. 2013). A

proper claim requires only short and plain statements of jurisdiction and entitlement to relief, as

well as a demand for the relief sought. Fed.R.Civ.P. 8(a).

        A defendant may move to dismiss if the plaintiff has failed to state a claim upon which

relief has been granted. To survive a Rule 12(b)(6) motion to dismiss, a complaint must contain

sufficient facts, accepted as true, “to state a claim for relief that is plausible on its face.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “A pleading that offers ‘labels and conclusions’ or



                                                    2
     Case: 1:20-cv-00103 Document #: 22 Filed: 06/08/20 Page 3 of 6 PageID #:97




‘a formulaic recitation of the elements of a cause of action will not do.” Id. “Nor does a

complaint suffice if it tenders ‘naked assertion[s] devoid of further factual enhancement.” Id.

Iqbal goes on to state that legal conclusions and conclusory allegations merely reciting the

elements of the claim are not entitled to the presumption of truth. Id. at 678-79.

                                           ARGUMENT

I.   Defendants Asfour, Pool, and Doolin had probable cause to arrest Plaintiff based on
Edwards’ sworn complaint, thus defeating all of Plaintiff’s claims against the officers.

       The Fourth Amendment prohibits “unreasonable seizures”; in the arrest context, this

means that it prohibits arrests without probable cause. See Devenpeck v. Alford, 543 U.S. 146,

153 (2004). Conversely, probable cause provides an absolute defense to any claim brought under

§ 1983 that an arrest was unreasonable. See Gutierrez v. Kermon, 722 F.3d 1007, 1009 (7th Cir.

2013). Probable cause also forecloses any claim brought under the First Amendment that the

arrest was in retaliation to the arrestee’s speech (as Plaintiff claims in Counts V, IX, and XII).

See Nieves v. Bartlett, 587 U.S. ___, ___, 139 S.Ct. 1715, 1724 (2019).

       Probable cause similarly defeats any claim brought under Illinois state law for malicious

prosecution, see Swick v. Liautaud, 169 Ill. 2d 504, 512 (1996); false arrest, see Kincaid v. Ames

Dept. Stores, Inc., 283 Ill. App. 3d 555, 564 (1st Dist. 1996); and false imprisonment, see Poris

v. Lake Holiday Prop. Owners Ass’n, 2013 IL 113907 ¶ 63. Every one of Plaintiff’s claims

against the officers and the City, therefore, rise or fall on the question of probable cause.

       A police officer has probable cause to arrest an individual if a reasonable person would

believe, based on the facts and circumstances known at the time, that a crime had been

committed. McBride v. Grice, 576 F.3d 703, 707 (7th Cir. 2009). Probable cause simply requires

a reasonable basis for making an arrest; it does not require evidence sufficient to support a

conviction. Hughes v. Meyer, 880 F.2d 967, 969 (7th Cir. 1989). It does not even require a


                                                  3
     Case: 1:20-cv-00103 Document #: 22 Filed: 06/08/20 Page 4 of 6 PageID #:98




showing that the officer’s belief is more likely true than false. United States v. McDonald, 723

F.2d 1288, 1295 (7th Cir. 1983) (citing Brinegar v. United States, 338 U.S. 160, 176 (1949)).

Hence, “all acquittals and terminated prosecutions do not lead to liability under § 1983” (or, for

that matter, Illinois state law). Beauchamp v. City of Noblesville, 320 F.3d 733, 746 (7th Cir.

2003).

         When an officer has received information from the putative victim of a crime who it

seems reasonable to believe is telling the truth, the officer has probable cause. See Spiegel v.

Cortese, 196 F.3d 717, 725 n.1 (7th Cir. 2000). “Where the victim of the crime supplies the

police with the information forming probable cause, there is a presumption that this information

is inherently reliable.” Jones v. City of Chicago, No. 08 C 3501, 2011 WL 1898243, at *4 (N.D.

Ill. May 18, 2011) (Kennelly, J.) (quoting Sang Ken Kim v. City of Chicago, 368 Ill.App.3d 648,

655 (2006)). “Police officers encounter competing and inconsistent stories. One person makes

an accusation; another denies it; police on the scene must act, yet lack the tools to determine

immediately where the truth lies. The Constitution permits them to initiate the criminal process

and leave the sifting of competing claims and inferences to detectives, prosecutors, judges, and

juries in the criminal prosecution. Askew v. City of Chicago, 440 F.3d 894, 896 (7th Cir. 2006).

Police officers need not delay arresting a suspect until their have conclusively resolved each and

every inconsistency or contradiction in a victim’s account. Spiegel, 196 F.3d at 727. A citizen’s

complaint establishes probable cause for an arrest, regardless of the actual truth of the complaint.

Mustafa v. City of Chicago, 442 F.3d 544, 548 (7th Cir. 2006).

         Here, Plaintiff was arrested after Defendant Don Juan Edwards called the police and

signed a criminal complaint for misdemeanor battery against Plaintiff. See Pl’s Compl. ¶ 22; Ex.




                                                  4
      Case: 1:20-cv-00103 Document #: 22 Filed: 06/08/20 Page 5 of 6 PageID #:99




A. (signed complaint)1. While Plaintiff alleges that the complaint was false, there is no way that

the officers could have known that while on scene. Here, Edwards told the officers that Curry

struck him, and wanted to sign a complaint for misdemeanor battery. See Pl’s Compl. ¶ 28.

Edwards gave an account that satisfied the requirements of a crime, and wanted to sign a

complaint for the correct crime. See id. at ¶ 22. There was no reason, therefore, for the officers

here to be suspicious or require more investigation before arresting Plaintiff. The officers had

probable cause, and so all of Plaintiff’s claims against them fail.

        Additionally, because all of Plaintiff’s claims against all agents of the City of Chicago

fail, Plaintiff’s claim of respondeat superior [Count XIV] against the City based on the actions

of those agents also fails. See Bachenski v. Malnati, 11 F.3d 1371, 1377-78 (7th Cir. 1993)

(“when respondeat superior is the sole asserted basis of liability against a master for the tort of

his servant an adjudication on the merits in favor of either the master or servant precludes suit

against the other,” citing Towns v. Yellow Cab Co., 73 Ill. 2d 113 (1978)).

                                               CONCLUSION

        WHEREFORE, for the foregoing reasons, Defendants move the Court to dismiss Counts

II through XIV of Plaintiff’s Complaint in their entirety, and dismiss them as Defendants from

this case.

                                                              Respectfully submitted,

                                                              CITY OF CHICAGO
                                                              Mark A. Flessner,
                                                              Corporation Counsel of the City of Chicago

                                                          By: /s/ Bret A. Kabacinski
                                                              Bret A. Kabacinski

1
 A court may take judicial notice of public records, such as signed criminal complaints, in deciding a motion to
dismiss under Rule 12(b)(6). See Thomas v. City of Joliet, No. 10 C 5056, 2012 WL 1030470 at *1 n.3 (N.D. Ill.
March 27, 2012) (Lefkow, J.) (citing Ray v. City of Chicago, 629 F.3d 660, 665 (7th Cir. 2011) and United States v.
Wood, 925 F.2d 1580, 1581-82 (7th Cir. 1991)).

                                                         5
    Case: 1:20-cv-00103 Document #: 22 Filed: 06/08/20 Page 6 of 6 PageID #:100




                                                   Assistant Corporation Counsel
                                                   Atty. No. 6313169
                                                   One of Defendant’s Attorneys



Jonathan Clark Green, Assistant Corporation Counsel Supervisor
City of Chicago Department of Law
30 N. LaSalle Street, Suite 900
Chicago, Illinois 60602
(312) 742-1842
(312) 744-6566 (Fax)
Attorneys for Defendant City of Chicago



                                               By: /s/ Michele McGee
                                                   Michele McGee
                                                   Assistant Corporation Counsel
                                                   Atty. No. 6225600




Jessica Griff, Assistant Corporation Counsel Supervisor
Michele McGee, Assistant Corporation Counsel
Evan Scott, Assistant Corporation Counsel
City of Chicago Department of Law
30 N. LaSalle Street, Suite 900
Chicago, Illinois 60602
(312) 744-8311
(312) 744-6566 (Fax)
Attorneys for Defendant Officers




                                               6
